Citation Nr: 1715925	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-47 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss disability.  

2.  Entitlement to total disability based on individual unemployability (TDIU).  

(The issue of entitlement to service connection for a neurological disorder to include vascular dementia and residuals of a cerebrovascular accident with encephalomalacia is addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:  Atiya T. Munroe, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The matter of entitlement to service connection for a neurological disorder comes before the Board on appeal from a January 2009 rating decision of the VA RO in St. Petersburg, Florida.  However, as noted on the title page, the matter will be addressed in a separate panel decision, as detailed below.   

The Veteran testified at a videoconference hearing on the matters of an increased rating for bilateral hearing loss, TDIU, and entitlement to service connection for a neurological disorder in front of the undersigned Veteran's Law Judge (VLJ) in December 2016.  A transcript of the hearing is associated with the claims file.  

The Veteran also testified on the matter of entitlement to service connection for a neurological condition in front of a different VLJ in September 2010.  A transcript of the hearing is associated with the claims file.  

As the Veteran testified before two different VLJs with respect to the issue of entitlement to service connection for a neurological condition, his appeal with respect to that issue will be assigned to a panel of three VLJs.  Thus, this issue will be addressed by the three-VLJ panel in a separate decision and the remaining issues will be addressed herein.

In the October 2013 notice of disagreement for the increased rating claim, the Veteran raised the issue of TDIU.  As TDIU has been raised in the context of the Veteran's increased rating claim for bilateral hearing loss, the matter is properly before the Board.  See Rice v. Shinseki, App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA audio examination in July 2013.  The Veteran testified that his bilateral hearing loss has worsened since the last VA examination.  In support of his claim, he submitted a private audiogram from September 2016 which indicates a possible worsening; however, there is no indication that the speech recognition scores were conducted using the Maryland CNC.  In light of the assertion of a worsening and the deficiency in the private audiogram, the Board finds an updated VA examination to address the severity of the Veteran's bilateral hearing loss disability is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Entitlement to TDIU is inextricably intertwined with the issue of an increased rating for bilateral hearing loss, as the outcome of the latter impacts entitlement to the former.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  This issue cannot be adjudicated by the Board at present and must also be REMANDED for consideration following action on the Veteran's increased rating claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Develop a claim for TDIU, to include providing the Veteran appropriate notice and determining whether an examination or examinations in this regard is necessary.

2.  Schedule the Veteran for an appropriate VA examination for evaluation of the current severity of his bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests and studies, including controlled Maryland CNC speech discrimination test and a puretone audiometry test, should be conducted, and the reports should be incorporated into the examination report.  

Also comment on the functional effects, if any, of his service-connected hearing loss on his ordinary activities, to specifically include employment.  

3.  Then readjudicate the issues on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.










(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





